Citation Nr: 0715666	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-40 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, lumbar spine.  

2.  Entitlement to a separate compensable rating for pain in 
the left leg, radiculopathy left lower extremity, from 
September 23, 2002.  

3.  Entitlement to a separate compensable rating for pain in 
the right leg, radiculopathy right lower extremity, from 
September 23, 2002.  

4.  Entitlement to a compensable rating for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
August 1980 to October 1996, and 3 years, 10 months and 3 
days of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Atlanta, Georgia, which, in pertinent part, granted a 20 
percent rating for the veteran's lumbar spine disability and 
denied a compensable rating for hepatitis C.   

The veteran failed to appear at a hearing to be held at the 
RO before a Veterans Law Judge scheduled for February 2007.  

The veteran has raised a claim for an increased rating for a 
service-connected right ankle disability in his November 2004 
substantive appeal.  This matter is referred to the RO for 
further consideration.  

The appeal of the issue of entitlement to a compensable 
rating for hepatitis C is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disorder more closely resembles a severe intervertebral disc 
disease with recurring attacks and intermittent relief.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

3.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.

4.  Chronic pain in the left leg, secondary to radiculopathy 
of the left lower extremity is equivalent to no more than 
mild incomplete paralysis of the sciatic nerve.

5.  Chronic pain in the right leg, secondary to radiculopathy 
of the right lower extremity is equivalent to no more than 
mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
more, have been met for degenerative disc disease of the 
lumbar spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2006).  

2.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the left leg, radiculopathy of the left 
lower extremity from September 23, 2002, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 
8520 (2006).

3.  The criteria for a disability rating of 10 percent, but 
no more, for pain in the right leg, radiculopathy of the 
right lower extremity from September 23, 2002, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that any defect with respect to the notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in January 2001.  The RO sent a duty to assist 
letter in March 2001 addressing the increased rating issues.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The September 2004 VA 
examination provides sufficient evidence upon which to grant 
an increased rating for the lumbar spine disorder.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.   He 
was provided with such a letter in March 2006. 

For the above reasons, and in view of the favorable outcome 
of this decision, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2006).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

B.  Lumbar Spine

During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In this matter, service medical records revealed evidence of 
back pain with no specific injury during service and evidence 
of herniated L5-S1 and L4-5 discs and degenerative disc 
disease.  Service connection for degenerative disc disease 
was granted by a September 1999 RO rating decision which 
assigned an initial noncompensable rating.  Following the 
receipt of additional evidence, including findings from a 
September 1999 VA general examination which revealed 
subjective complaints of discomfort of the back occasionally 
radiating down the right thigh and occasional left leg 
numbness, but with objective findings of no spasms or 
tenderness of the lumbar spine, no radiculopathy and range of 
motion of 85 degrees flexion, 20 degrees extension, 45 
degrees left lateral flexion, 40 degree right lateral flexion 
and 30 degrees rotation in both directions, the RO granted an 
increased rating of 10 percent in a December 1999 rating 
decision.  The veteran filed his claim for an increase which 
the RO received in January 2001.  The RO increased the rating 
to 20 percent disabling in the October 2002 rating decision 
that the veteran appealed.  

The veteran underwent a VA examination of the spine in August 
2002.  He related a history of progressively worsening back 
pain on active duty.  He indicated he was later told he had a 
herniated disc at L4 and L5.  He now had constant back pain 
that made it difficult to sleep.  He stated prolonged 
standing, any type of bending and lifting increased the back 
pain.  He treated it with Motrin which helped decrease the 
pain, but didn't completely relieve it.  He had no surgeries 
or injuries to his back.  He was employed as a maintenance 
man and was required to do excessive bending and lifting.  He 
had increased pain in his back as a result of that.  He was 
looking for a better job but due to his medical conditions, 
most employers would not hire him.  

Physical examination revealed no neurological abnormalities.  
His back musculature was within normal limits.  He had no 
postural abnormalities or fixed deformities.  He did have 
noted tightness over the lower lumbar region of his back 
during range of motion.  He had some paraspinal tenderness 
also over the lower lumbar region of his spine with mild 
palpation of his back.  Range of motion revealed 80 degrees 
flexion with moderate functional loss due to pain.  Extension 
was 30 degrees with minimal functional loss due to pain.  
Lateral flexion and rotation on both sides were all 30 
degrees with minimal limitation due to pain.  
X-ray study of the lumbar and cervical spine areas was 
normal.  The diagnosis was lumbar strain with minimal to 
moderate functional loss due to pain.  

VA treatment records revealed that in February 2004 he was 
seen for complaints that included low back pain which has 
been increasing lately with radiation to the left leg/foot.  
His current complaints included low back pain which has been 
increasing lately with radiation to the left leg/foot.  He 
continued to take motrin/elavil with some relief but wanted 
other options.  On musculoskeletal examination he had normal 
musculoskeletal muscle tone and strength.  The left 
lumbosacral paraspinal area was tender to palpation with 
spasm.  There were no gross sensory or motor deficits and 
deep tendon reflexes were +2 symmmetrically.  Physical 
therapy (PT) records revealed treatment in 2004 for back 
complaints.  In March 2004 he indicated his back problems 
increased in bad weather or walking on uneven ground.  The 
pain scale was around a 6 out of 1-10 and described as sharp.  
The location was in the right ankle, left lumbar with left 
sciatica to the mid foot.  The assessment was low back pain 
and the PT program was to increase strength and stability.  
Previous PT results revealed that extension exercises 
increased pain.  On examination, his sitting posture was 
normal, standing posture was abnormal, with standing posture 
said to be lordotic.  There was no spasm or trigger point 
nodules in the lumbar region.  There was a nodule in the 
right upper torso that was not painful.  His right ankle had 
slightly decreased in dorsiflexion and decreased strength 
compared to the left.  He had shortened hamstrings and 
erector spinae and interior rotator in the hips.  His gait 
was normal, but he reported using a cane for the right ankle 
pain often.  His flexion was single knee to the chest, 
partial sit-up, pelvic tilt.  He was prescribed ergonomics 
and exercises, and was assessed with years of back pain 
exacerbated by extension program, PT with muscle shortening.  
He expressed willingness to participate in the PT program.  
An April 2004 VA PT progress note revealed the veteran to say 
that he was so much better.  There were still good days and 
bad days and was sore in the morning but this was much 
better.  He was seen for follow-up of back program.  His 
right hamstrings were moderately shortened but the evaluation 
was otherwise too low for the physical therapy to rate at 
this moment.  The assessment was that the veteran had 
successful result from the PT program.  

The report of a September 2004 VA examination revealed the 
veteran to discuss his prior history of treatment for back 
problems dating back to the early 1980's.  He indicated that 
he was never recommended surgery for his lumbar spine.  
Treatment was noted to include physical therapy and he last 
received physical therapy in 2004.  The physical therapy 
notes from April 2004 were reviewed and recited in this 
examination including the assessment that he had successful 
results from the back program and had been advised to 
continue doing stretching exercises as advised.  He reported 
that he has been doing the stretching exercises as advised 
and is careful with his back.  He stated that he has been 
taking Motrin 500 as prescribed for his back and 
amitriptyline for pain and sleep.  He also took 
cyclobenzaprine for muscle spasm and capsaicin topically.  

The veteran complained of a sharp pain in the low back which 
periodically radiates to the left lower extremity but he 
reported more left lower extremity radiation of pain than the 
right and that the leg and foot will start cramping and 
become sore.  He described some numbness in the buttocks but 
not beyond them.  He described radiating pain periodically 
down both sides, left leg worse than right.  His right leg 
pain radiation was a little less severe than the left.  He 
reported that the electromyograph (EMG) nerve conduction 
studies done in 1995 were normal.  He described the radiating 
pain level on the left side to be at a level 9 and that it 
gets worse with walking.  On the right side, the pain would 
get to a level of 6-7.  These scores were out of a scale of 
1-10, with 10 being most severe pain.  He also had some 
stiffness of the low back with sitting.  

Aggravating factors were prolonged sitting and driving.  He 
indicated that driving from Fort Benning to the VA medical 
center caused some pain.  Prolonged walking was also an 
aggravating factor and he said this would cause radiating 
pain down the leg.  Climbing up or down stairs but especially 
down was difficult.  Alleviating factors were medication 
which helped him sleep.  He indicated having problems 
sleeping prior to taking amitriptyline and that he cannot 
sleep on his back or stomach.  He has been using a cane and 
has crutches he sometimes uses when the left side pain gets 
worse.  He denied bowel or bladder complaints.  He denied any 
history of unsteadiness or falls.  He did not use a back 
brace.  

Within the past 12 months he had 4 flare-ups of severe low 
back pain but did not see any doctors.  He indicated that 
when his back is hurting he cannot make visits to the 
emergency room because it takes a couple of hours to drive 
back and forth.  He states that instead he has taken the 
medications and rested at home.  He denied any prescribed 
bedrest from any physician for incapacitating episodes, 
although he reports he has taken care of his back as dictated 
above with flare-ups about 4 times in the past year.  He 
indicated that he has received shots from the emergency room 
whenever he has visited them for such flare-ups.  About once 
a month or every couple of months he gets back spasms while 
driving with coughing or sneezing and has to pull over to the 
side.  He also indicated that sometimes he does not know what 
makes his back so sore on some nights, but that all of a 
sudden he will notice alot of pain and decreased mobility in 
his back.  He indicated that he has been advised to avoid 
excessive physical activity to prevent flare-ups.  He reports 
taking care of his back very carefully and has been advised 
to continue to do exercises.  

The veteran reported working part time for the past 6-7 
months cleaning pools, but stated he could not work full 
time.  Prior to this job he worked in lawn care but stopped 
because it was too hard on him to use the lawn equipment.  
With the current pool work he indicated he worked for 20 
minutes then rests.  He also reported a limitation with 
standing and sitting and that he is unable to get a job due 
to his back problem.  Regarding daily activities he said he 
used to run but no longer can.  He claimed it hurts to even 
walk excessively.  He cannot do fishing.  He also is no 
longer able to golf or hike.  He did do some housework such 
as mopping the floor and carries small bags of groceries.  He 
cannot lift heavy objects.  He has adjusted to his lifestyle 
because of decreased mobility from his back.  He also gave a 
history of surgery on his ankle for bone spurs.  

Physical examination revealed him to have a pain level of 4.  
He did not use any assistive devices, his gait was normal and 
no abnormal posture was noted.  He had mild tenderness over 
the L4-5 and L5-S1 area.  There was no parevertebral muscle 
spasm.  There was no tenderness over the paravertebral 
muscles noted at the present time.  During his range of 
motion testing he was noted to hold onto the table for 
support.  Flexion was 40-50 degrees with mild pain.  Further 
flexion was prevented due to pain.  Extension was 25 degrees, 
as was lateral flexion and rotation in both directions.  Mild 
pain was associated with these movements.  Straight leg 
raising was to 60 degrees on the right and 50 degrees to the 
left with associated pain.  Upper and lower extremity muscle 
strength was normal and symmetrical.  He had symmetrical 1+ 
deep tendon reflexes and plantar flexors.  X-rays of the 
lumbosacral spine showed no compression fractures or evidence 
of spondylolithesis.  The pedical and S1 joints were intact.  
Soft tissue was normal.  

The diagnosis was degenerative disk disease, lumbosacral 
spine with intermittent lumbar radiculitis left worse than 
right.  He was noted to be 20 percent service connected.  His 
functional loss due to pain was presently 25 percent.  Joint 
function was additionally limited by pain, fatigue and 
weakness secondary to repetitive use and flare-ups and the 
functional loss was estimated at 50 to 75 percent, moderately 
severe. 

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for 40 
percent rating under the applicable criteria in effect prior 
to September 23, 2002.  The evidence, particularly the 
findings from the September 2004 VA examination are 
consistent with severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  At the time of 
his September 2004 VA examination, he was said to have 
problems with sharp pain in the low back, with periodic 
radiation to both extremities, but more severe on the left at 
a level 9 out of 10, and at a level 6-7 on the right side.  
The radiating pain was described as severe and intermittent 
in nature.  He indicated that he gets back spasms about once 
a month, usually precipitated by coughing or sneezing.  
General activities such as prolonged walking or sitting, 
including driving were noted to aggravate his symptoms.  The 
September 2004 examination was noted to have assessed the 
veteran's functional loss as moderately severe, or about 50 
to 75 percent due to additional limitations such as pain, 
fatigue secondary to repetitive use and flare ups.  These 
findings are suggesting of recurring attacks of severe 
intervertebral disc syndrome with intermittent relief.  

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002 a rating of 40 percent, 
but no more, for symptoms that include recurring attacks and 
intermittent relief, is warranted.  The evidence does not 
suggest that a higher evaluation of 60 percent is warranted 
under the pre-September 2002 Diagnostic Code 5293.  The 
evidence fails to show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.   The objective examination on 
the September 2004 VA examination revealed no neurological 
abnormalities, and normal back musculature without postural 
abnormalities or fixed deformities.  The veteran has also 
admitted that the attacks of severe pain, along with 
radiculopathy down both extremities was periodic in nature, 
with many periods of intermittent relief in between attacks.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  Specifically, the September 2004 VA 
examination revealed a history given by the veteran of 4 
incapacitating episodes, with no indication that such 
episodes were more than a week each.  The evidence reflects 
that the incapacitating episodes were less than 6 weeks in 
the past 12 months.  Thus an evaluation in excess of 40 
percent disabling is not warranted under the revised criteria 
based on periods of incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  Thus a higher evaluation than 40 percent is not 
warranted for the veteran's lumbar spine disability under the 
revised Diagnostic Code 5293 in effect between September 2002 
and September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation of the veteran's claimed radiculopathy.  If so 
such evaluation can only be granted effective September 23, 
2002, and would be rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 8520 as analogous to impairment of 
the sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left and right legs 
at one time or another, but mostly affecting the left leg 
more severely, consist primarily of pain.  The overall 
manifestations shown repeatedly in the evidence, up to and 
including the September 2004 VA examination have been pain 
radiating alternately down the left leg and down the right, 
but more painful on the left.  Objective findings from this 
examination did not reveal moderate symptomatology, as his 
muscle strength was normal and equal on both legs, and his 
deep tendon reflexes were equal.  These manifestations, 
described in detail above resemble no more than a mild 
incomplete paralysis and warrant no more than a 10 percent 
evaluation per each leg.  In view of this, the Board finds 
that a separate evaluation of 10 percent disabling is 
warranted for the left lower extremity and of 10 percent 
disabling is warranted for the right lower extremity as of 
September 23, 2002.  

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine degenerative 
disc disease with separate 10 percent ratings assigned for 
radiculopathy affecting both legs is warranted under the 
General Rating formula in effect September 26, 2003, which 
allows for a 100 percent rating for unfavorable ankylosis of 
the entire spine.  There is no evidence of any ankylosis of 
the spine shown.  

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, based on the above 
evidence there is no objective evidence that the veteran's 
lumbar spine disorder has resulted either in frequent 
hospitalizations or caused marked interference with his 
employment.  


ORDER

An increased rating of 40 percent for degenerative disc 
disease of the lumbar spine, but no more, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the left leg, 
radiculopathy left lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased separate evaluation of 10 percent, but no more 
from September 23, 2002, for pain in the right leg, 
radiculopathy right lower extremity, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran contends that he is entitled to a higher rating 
than the noncompensable rating for his hepatitis C.  A review 
of the evidence reveals that there are both evidentiary and 
due process deficiencies that must be addressed prior to 
adjudicating this matter.  

The veteran filed his claim on appeal in January 2001.  The 
VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001).  Specifically, 38 C.F.R. 
§ 4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised. Diagnostic Code 7313 was removed 
and Diagnostic Codes 7351 and 7354 were added.  See 66 Fed. 
Reg. 29,486-489 (May 31, 2001) (effective July 2, 2001).  The 
revisions to the criteria included in pertinent part, the 
criteria addressing hepatitis C.

To date, the RO has not considered whether adjudicating the 
veteran's hepatitis C claim would be more favorable under 
either the pre-July 2001 criteria.  The September 2004 
statement of the case only considered the current criteria in 
effect addressing hepatitis C in adjudicating this claim.  

Before the Board addresses a question which was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing, and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In light of this, the Board has concluded that 
further action, to include the RO's readjudication of the 
veteran's claim under the old and revised rating criteria, is 
needed.

Furthermore, at the time of the September 2004 VA liver 
examination the veteran was said to be followed up in the VA 
clinic in Atlanta for hepatitis C and in fact had recently 
received interferon and ribavarin treatment ending about a 
year ago, similar to treatment he received at Emory 
University in 1998.  The VA records that are associated with 
the claims file are records from 2004 that mostly address his 
back complaints, and only mention his hepatitis C in passing.  
Thus there appears to be a need to obtain records of VA 
treatment for hepatitis C which may shed light as to whether 
the veteran has symptoms that may warrant a 10 percent rating 
or higher.  

Given the above facts and the amount of time that has passed 
since the last examination, another examination should be 
scheduled to ascertain the current severity of his condition.   

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

1.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Atlanta, Georgia for any 
treatment for his hepatitis C from 
January 2001 to the present, to include 
any records of interferon treatment said 
to have taken place around September 2003 
and any subsequent medication therapy.  
If the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

2.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected hepatitis 
C.  The claims file should be made 
available to the examiner for review of 
the pertinent evidence in conjunction 
with the examination.  Any indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note the following 
findings:

(a) whether the veteran has daily 
fatigue, malaise, anorexia, weight loss 
(and if so, the extent of the weight 
loss) and hepatomegaly, or; 

(b) whether the veteran has 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) and if so, how long 
the total duration of such episodes is 
(i.e. how many weeks), during the past 
twelve-month period; or;

(c)  whether the veteran has symptoms 
consistent with mild, moderate or marked 
liver damage and the manifestations of 
such damage, including liver function 
findings, gastrointestinal symptoms, 
dietary restrictions, fatigue, and any 
mental disturbance findings such as 
anxiety or depression;

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

3.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include 38 C.F.R. § 4.112 Diagnostic 
Code 7345 in effect prior to July 2, 
2001.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


